           Case 3:20-cv-02829-VC Document 115 Filed 01/27/21 Page 1 of 2



ROBERT E. FREITAS (SBN 80948)
rfreitas@fawlaw.com
DANIEL J. WEINBERG (SBN 227159)
dweinberg@fawlaw.com
FREITAS & WEINBERG LLP
303 Twin Dolphin Drive, Suite 600
Redwood Shores, California 94065
Telephone:    (650) 593-6300
Facsimile:    (650) 593-6301

Attorneys for Defendant
EXXclaim Capital Partners I, LP

                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


BIOCARDIA, INC.,                            No. 3:20-CV-02829-VC

              Plaintiff,                    Related Cases:
                                             No. 3:19-cv-05645-VC
      v.                                     No: 3:20-cv-07510-VC

nVISION MEDICAL CORPORATION,                [PROPOSED] ORDER GRANTING
                                            ADMINISTRATIVE MOTION
ARBORETUM VENTURES IV, LP, ASTIA            REGARDING SURBHI SARNA AND
ANGEL nVISION LLC, CATALYST                 EXXCLAIM CAPITAL PARTNERS I,
HEALTH VENTURES (PF), L.P.,                 LP’S JOINT MOTION FOR SANCTIONS
CATALYST HEALTH VENTURES
FOLLOWON FUND, L.P., CATALYST
HEALTH VENTURES III, L.P., CATALYST
HEALTH VENTURES, LP, CHV
INVESTMENTS, LLC, CHV PARTNERS
FUND III, L.P., CHV-E PARTNERS III, L.P.,
DRAPER ASSOCIATES INVESTMENTS,
LLC, DRAPER ASSOCIATES RISKMASTER
FUND II, LLC, DRAPER ASSOCIATES
RISKMASTERS FUND III, LLC,
EXCELESTAR VENTURES I, LLC,
EXXCLAIM CAPITAL PARTNERS I, LP,
FOGARTY INSTITUTE FOR INNOVATION,
GOLDEN SEEDS nVISION MEDICAL, LLC,
LIFE SCIENCES ANGEL INVESTORS VIII,
L.L.C., LMNVC, LLC, AND SERAPH
nVISION, LLC,

               Defendants.




                                                                    [PROPOSED] ORDER GRANTING
                                                  ADMINISTRATIVE MOTION – NO. 3:20-CV-02829-VC
Case 3:20-cv-02829-VC Document 115 Filed 01/27/21 Page 2 of 2
